Citation Nr: 0512244	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-08 989	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to asbestos 
exposure in service.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel




INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  This case was previously before the 
Board in February 2004 and was remanded to the Agency of 
Original Jurisdiction for additional development.  The 
required development actions have been completed, and the 
case has returned to the Board for further appellate 
proceedings.  

In April 2005, a motion to advance this case on the Board's 
docket was granted due to the veteran's advanced age.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900 (2004).


FINDINGS OF FACT

1.  COPD has been diagnosed.

2.  The veteran's military occupational specialty was 
apprentice heating specialist.

3.  A preponderance of the competent medical evidence of 
record indicates that a nexus does not exist between chronic 
the veteran's military service and his currently diagnosed 
COPD; rather COPD has been medically ascribed to a lengthy 
history of tobacco use.




CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for COPD.  
In essence, he contends that COPD is the result of in-service 
asbestos exposure.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)].  The VCAA eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist claimants in the development of their 
claims.  First, under the VCAA the VA has a duty to notify 
the claimant and his representative of all information and 
evidence needed to substantiate and complete a claim.  
Second, the VCAA redefines the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  

Notice

VCAA notice letters dated in July 2002 and in February 2004 
apprised the veteran of the information and evidence 
necessary to substantiate his claim.  The veteran was 
specifically informed that in order to be successful in the 
service connection claim, the evidence had to show that there 
was an injury or disease in military service; there was a 
current disability; and there is a relationship between the 
current disability and the injury or disease in service.  See 
the July 24, 2002 VCAA letter from the RO to the veteran, 
page 1 and the  February 17, 2004 letter from the VA Appeals 
Management Center to the veteran, page 4.  

The VCAA letters also apprised the veteran as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  See, in particular, the February 17, 
2004 letter from the VA Appeals Management Center to the 
veteran, page 3.  The Board finds that this correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

The veteran was also advised to send any evidence in his 
possession, pertinent to the appeal, to VA.  See the February 
2004 VCAA letter, page 1.  In essence, the veteran was asked 
to "give us everything you've got" with respect to the claim, 
in compliance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

The United States Court of Appeals for Veterans Claims (the 
Court) held that compliance with 38 U.S.C.A. § 5103 requires 
that the VCAA notice requirement be accomplished prior to an 
initial unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In the present case, the veteran's claim was 
initially denied in September 2002, after provision of VCAA 
notice in July 2002.  Because the VCAA notice in this case 
was provided to the veteran prior to the initial AOJ 
adjudication denying the claim, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In this case the veteran's service medical records have been 
obtained.  The veteran submitted private medical evidence, 
which will be discussed below.  The veteran has also been 
provided with a VA examination and his VA medical records 
have been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  There is no indication that there exists any 
additional obtainable evidence which has a bearing on the 
veteran's claim which has not been obtained.  In a letter 
dated February 10, 2005, the veteran's representative 
indicated that he had nothing further to submit.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  

Pertinent law and regulations

Service connection

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. 
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis). Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract. Cancers of the larynx and pharynx, as 
well as the urogenital system (except the prostate) are also 
associated with asbestos exposure. Thus persons with asbestos 
exposure have increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital cancer. 
M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease. Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos. Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service. VA O.G.C. 
Prec. Op. No. 04-00.

The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  See Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  M21-1, Part VI, 7.21; DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

The veteran's service medical records reveal no indication of 
a lung disability.  The A chest X-ray taken in December 1953 
was negative.

The veteran was admitted to a VA hospital in March 1955 
because he had been refused a food handlers' certificate on 
the basis of a positive chest X-ray finding earlier that 
month.  X-rays of the chest failed to reveal any major 
pathology; a VA physician stated that the chest films were 
normal.  The diagnoses were pulmonary fibrosis due to unknown 
cause, and calcification of lung due to unknown cause.
The veteran was provided a special VA chest examination in 
April 1955.  X-rays of the veteran's chest were noted to be 
normal.  The diagnosis was no demonstrable pulmonary disease 
found.

In January 1956, the veteran's chest X-rays taken during and 
after his period of active service were studied by a VA 
radiologist at the VA tuberculosis unit.  Calcific densities 
were noted on films in December 1950, December 1953, March 
1955, and April 1955.  The physician concluded in substance 
that the X-ray films showed no active lung pathology 
throughout the veteran's period of active service.  

The veteran was hospitalized at a VA facility in February 
1956 for complaints of frequent dry cough and an instance of 
coughing up blood. X-rays revealed bilateral basilar lung 
coarsening of markings.  There were small calcific deposits 
in the right upper and lower lung.  The cardiovascular 
silhouette remained within normal limits.  Radiographs of the 
chest following the installation of contrast medium revealed 
no abnormalities of the lungs.  The diagnosis was no 
pulmonary disease, with history of hemoptysis.  

The veteran was admitted to a VA hospital in September 1961 
with complaints of coughing up blood.  Chest X-rays upon 
admission were normal.  Initial pulmonary function tests 
showed a severe, obstructive and restrictive deficit.  
Diagnoses included chronic bronchitis due to unknown cause 
and aggravated by inhalation of tobacco smoke; moderate 
obstructive pulmonary emphysema due to undetermined cause; 
and hemoptysis of undetermined cause.  VA hospitalization in 
May and June 1962 resulted in pulmonary diagnoses identical 
to those given in the September 1961 VA hospitalization.  The 
veteran was again hospitalized at a VA facility in November 
and December 1962, complaining of "sore lungs" and of being 
short-winded.  The diagnoses were chronic bronchitis due to 
smoking tobacco, with hemoptysis, and obstructive pulmonary 
emphysema, due to unknown cause.

The veteran was admitted to a VA hospital in January 1965 
complaining of bad lungs.  It was noted that the veteran had 
had five previous VA hospital admissions since 1955 for 
cough, exertional dyspnea, and squeezing soreness in the mid 
chest.  The veteran reported hemoptysis every five to six 
months of pure blood for several weeks.  The examiner noted 
that workups at the hospital had been negative except for 
bronchitis and emphysema.  The diagnoses included obstructive 
pulmonary emphysema and chronic bronchitis.  Subsequent 
medical records indicate continuing and ongoing pulmonary 
problems.

The veteran submitted an October 2002 statement from D.W.B., 
his private physician.  The physician noted that the veteran 
reported exposure to asbestos while in the military.  He 
reported that that pulmonary function tests (PFT's) revealed 
the veteran to have moderate obstructive disease, small 
airway disease, and air trapping.  Dr. D.W.B. stated that it 
was his opinion that the veteran had chronic pulmonary 
disease, however, the telltale signs of pulmonary fibrosis, 
including radiographic presence of linear opacities, a 
"ground glass" appearance in the lung fields, or classical 
honeycombed lung, which are hallmarks of pulmonary fibrosis, 
were not actually present in the veteran's chest X-rays.

The veteran was afforded a VA respiratory examination in 
January 2003.  The diagnoses were history of pulmonary 
fibrosis, with no evidence of fibrosis on chest X-ray, and 
chronic obstructive pulmonary disease.  The VA examiner noted 
that history of asbestos exposure usually causes the 
development of fibrotic interstitial lung disease, i.e., 
pulmonary fibrosis.  He further noted that complications of 
asbestos exposure included the development of lung cancer, 
mestheliomas, and pleural plaques.  He stated that those 
complications had an increased risk of development with 
history of smoking.  The VA examiner was of the opinion that 
the veteran's chronic obstructive pulmonary disease was most 
likely related to his history of chronic smoking for 58 
years, and not to asbestos exposure.  He indicated that the 
number one risk factor for development of chronic obstructive 
pulmonary disease was cigarette smoking.  It was the 
physician's opinion that it was less likely than not that the 
veteran's asbestos exposure caused his onset of chronic 
obstructive pulmonary disease.  He finally noted that 
pulmonary fibrosis secondary to asbestos exposure could cause 
aggravation of chronic obstructive pulmonary disease.

In February 2005, Dr. D.W.B. opined that it was "quite 
possible" that the veteran's lung disease could have been 
caused by asbestos exposure; however, this would be "hard to 
prove".  Dr. D.W.B. further stated that the veteran's 
smoking history made it difficult to completely blame 
asbestos for his problems.  

Analysis

The veteran asserts, in substance, that he was exposed to 
asbestos when he assisted in the replacement of asbestos tape 
and blankets on tanks and lines on 27 steam boilers and hot 
water boilers in the barracks, mess halls, and recreation 
rooms on Griffiths Air Force Base in Rome, New York.  He 
further asserts that his currently diagnosed COPD is the 
result of such asbestos exposure.    

As discussed in the law and regulations section above, 
service connection requires that three elements be met:  (1) 
a current disability; (2) in-service incurrence of disease or 
injury; and (3) medical nexus.  See Hickson, supra.

With respect to the first Hickson element, it is 
uncontroverted that the veteran has COPD.  

Turning to the second element, in-service disease or injury, 
the Board will separately address the question of disease and 
injury.

With respect to in-service disease, COPD was not diagnosed in 
service or for a number of years thereafter.   There were 
equivocal x-rays in and after immediately service; however, 
VA examiners in 1955 and 1956 discounted any in-service 
disease based on review of those x-rays.  

With respect to in-service injury, in this case asbestos 
exposure, the Board finds that the veteran's military 
occupational specialty (apprentice heating specialist) and 
his own statements indicate that he was exposed to asbestos 
in service.  The Board further observes in passing that in 
February 2005, the veteran was service connected for bladder 
cancer as secondary to asbestos exposure.  Taking into 
consideration the veteran's in-service activities, the Board 
concludes that the veteran was exposed to asbestos in 
service, thus satisfying Hickson element (2).  See McGinty v. 
Brown, 
4 Vet. App. 428, 432 (1993)

With respect to the third Hickson element, medical nexus, 
resolution of this issue requires competent medical evidence, 
which can be provided neither by the Board or by the veteran 
himself.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions] and 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) [a lay 
person without medical training is not competent to comment 
on medical matters]. 

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, consistent with Colvin, the Court has 
held that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator  . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The medical opinions of record hinge on the matter of the 
veteran's long-standing history of tobacco smoking, versus 
his history of asbestos exposure, as a cause of his current 
COPD.  

The VA examiner in January 2003 was of the opinion that the 
veteran's chronic obstructive pulmonary disease was most 
likely related to his history of chronic smoking for 58 
years, and not to asbestos exposure.  The examiner indicated 
that the number one risk factor for the development of 
chronic obstructive pulmonary disease was cigarette smoking.  
The VA examiner also opined that it was less likely than not 
that the veteran's asbestos exposure caused the onset of 
chronic obstructive pulmonary disease.  This is powerful 
evidence against the claim.  

The veteran's private physician in February 2005 opined that 
the veteran's smoking history made it difficult to completely 
blame asbestos for his lung problems.  The physician further 
opined that it was quite possible that the veteran's lung 
disease could have been caused by asbestos exposure; however, 
this would be hard to prove.  

The Court has held that medical evidence is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert, supra; see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).
Here, Dr. D.W.B.'s opinion is hedged in such a way as to be 
virtually meaningless.  In essence, he admitted that he could 
not establish to any degree of certainty that asbestos 
exposure led to COPD.  This statement is speculative and 
inconclusive in nature and as such cannot support a claim for 
service connection. See also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

Moreover, the February 2005 statement of Dr. D.W.B. appears 
to be direct conflict with his earlier statement, dated in 
October 2002, in which he specifically discounted the 
presence pulmonary fibrosis based on his review of x-ray 
evidence.  That earlier statement in fact is congruent with 
the opinion of the VA examiner, who noted in January 2003 
that asbestos exposure usually causes the development of 
fibrotic interstitial lung disease, i.e., pulmonary fibrosis, 
and that with respect to this veteran there was no evidence 
of fibrosis on chest X-ray.  In fact, Dr. D.W.B. elaborated 
in some detail as to why the x-rays were not reflective of 
asbestos exposure.  Dr. D.W.B. stated that telltale signs of 
pulmonary fibrosis, including radiographic presence of linear 
opacities, a "ground glass" appearance in the lung fields, 
or classical honeycombed lung, which are hallmarks of 
pulmonary fibrosis, were not actually present in the 
veteran's chest X-rays.   

In short, a preponderance of the competent medical nexus 
evidence of record indicates that (1) x-ray evidence does not 
indicate that any residuals of in-service asbestos exposure 
exist and (2) the veteran's current COPD is due to his 
lengthy history of cigarette smoking not to asbestos 
exposure.  For that reason, the third Hickson element, 
medical nexus, has not been met, and the veteran's claim 
fails on that basis. 

In conclusion, for the reasons and bases expressed above, the 
Board concludes that 
A preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for COPD.  The 
benefit sought on appeal is accordingly denied.


ORDER

Service connection for chronic obstructive pulmonary disease 
as secondary to asbestos exposure is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


